DETAILED ACTION

The amendment filed on May 2, 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Presently, none of the claims being examined use the words “means” or “step” and thus no claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, pn 2,386,327 in view of Courtney, pn 1,131,473 and French Publication 1.597.929 (hereafter “FP ‘929”).
Regarding claim 1 and the claims dependent therefrom, Martin substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a first elongated member (e.g.,11) having a proximal end and a longitudinally opposite distal end;
a second elongated member (e.g., 12) having a proximal end and a longitudinally opposite distal end, the second elongated member being joined (e.g., at 14) to the first elongated member such that the first and second elongated members are pivotable about a laterally extending pivot axis relative to each other;
a first face plate (e.g., 15) attached to the distal end of the first elongated member, the first face plate being oriented substantially perpendicular to a longitudinal axis of the first elongated member (e.g., parallel to the inside vertical face of the upper portion of 11 as viewed in Fig. 1), the first face plate having a first side (e.g., the closer side as viewed in Figs. 1 and 3), a laterally opposite second side (e.g., the farther side as viewed in Figs. 1 and 3), and a central portion laterally between the first and second sides, the central portion of the first face plate intersecting with the longitudinal axis of the first elongated member;
a second face plate (e.g., 24) attached to the distal end of the second elongated member, the second face plate being oriented substantially perpendicular to a longitudinal axis of the second elongated member (e.g., parallel to the inside vertical face of the upper portion of 12 as viewed in Fig. 1), the second face plate having a first side (e.g., the closer side as viewed in Figs. 1 and 3) and a laterally opposite second side (e.g., the farther side as viewed in Figs. 1 and 3), and a central portion laterally between the first and second sides, the central portion of the second face plate intersecting with the longitudinal axis of the second elongated member,
in a closed position of the electrical cable stripping and cutting tool, the first side of the first face plate abutting the first side of the second face plate, the second side of the first face plate abutting the second side of the second face plate, and the first and second face plates collectively forming a single flat face plate (e.g., as shown in Fig. 1);
at least one first side pair of cutting members (e.g., 20, 27) formed on the first side of the first and second face plates, each of the at least one first side pair of cutting members having an arcuate cutting surface presented toward the other arcuate cutting surface of the at least one first side pair of cutting members (e.g., see col. 1, line 36 to col. 2, line 4); and
at least one second side pair of cutting members formed on the second side of the first and second face plates, each of the at least one second side pair of cutting members having an arcuate cutting surface presented toward the other arcuate cutting surface of the at least one second side pair of cutting members;
wherein the central portions of the first and second face plate are free from arcuate cutting surfaces; and
wherein the arcuate cutting surfaces of the at least one first side pair of cutting members being shaped and dimensioned to cut through an outer sheath of an electrical cable having a different sheath dimension than an outer sheath of an electrical cable that the arcuate cutting surfaces of the at least one second side pair of cutting members are shaped and dimensioned to cut through, the arcuate cutting surfaces of the first and second side pairs of cutting members being configured to cut through the outer sheaths without cutting through electrical conductors within the outer sheaths (e.g., see Fig. 3; see col. 2, lines 17-20);
[claim 2] wherein the at least one first side pair of cutting members (e.g., 20, 27) includes
a first pair of cutting members (e.g., 20, 27) formed on the first side of the first and second face plates, each of the first pair of cutting members having an arcuate cutting surface (e.g., 20, 27) presented toward the other arcuate cutting surface (e.g., 27, 20) of the first pair of cutting members, the arcuate cutting surfaces of the first pair of cutting members being shaped and dimensioned to cut through an outer sheath of an electrical cable having a first sheath dimension without cutting the electrical conductor within the outer sheath (e.g., see col. 2, lines 17-20), and
a second pair of cutting members formed on the first side of the first and second face plates, each of the second pair of cutting members having an arcuate cutting surface presented toward the other arcuate cutting surface of the second pair of cutting members, the arcuate cutting surfaces of the second pair of cutting members being shaped and dimensioned to cut through an outer sheath of an electrical cable having a second sheath dimension without cutting the electrical conductor within the outer sheath;
[claim 6] wherein the at least one first side pair of cutting members (e.g., 20, 27) includes a plurality of first side pairs of cutting members, the dimensions of any one of the first side pairs of cutting members being smaller than the dimensions of any other of the first side pairs of cutting members that are closer in the lateral direction to the second side of the first and second face plates;
[claim 8] wherein one (e.g., 20) of the at least one first side pair of cutting members is formed on one (e.g., 15) of the first and second face plates (e.g., 15, 24), the other (e.g., 27) of the at least one first side pair of cutting members being formed on the other (e.g., 24) of the first and second face plates (e.g., 15, 24), each of the at least one first side pair of cutting members having the arcuate cutting surface oriented lateral to the longitudinal axis of the first elongated member and the longitudinal axis of the second elongated member, the arcuate cutting surfaces of the at least one first side pair of cutting members moving toward one another upon pivotal movement of the first and second elongated members about the pivot axis relative to each other such that the proximal end of the first elongated member and the proximal end of the second elongated member move toward one another as the electrical cable stripping and cutting tool is moving toward the closed position (e.g., see Figs. 1, 2; see col. 2, lines 13-17);
[claim 9 (from 8)] wherein one of the at least one second side pair of cutting members is formed on one of the first and second face plates, the other of the at least one second side pair of cutting members being formed on the other of the first and second face plates, each of the at least one second side pair of cutting members having the arcuate cutting surface oriented lateral to the longitudinal axis of the first elongated member and the longitudinal axis of the second elongated member, the arcuate cutting surfaces of the at least one second side pair of cutting members moving toward one another upon pivotal movement of the first and second elongated members about the pivot axis relative to each other such that the proximal end of the first elongated member and the proximal end of the second elongated member move toward one another as the electrical cable stripping and cutting tool is moving toward the closed position;
[claim 10] wherein the first and second face plates (e.g., 15, 24) are each attached to a first connection end of first and second connection elements, respectively, a second connection end of the first and second connection elements being attached to the distal end of the first and second elongated members, respectively (e.g., the end portions of 11 and 12 are integrally connected and one side to the respective plate and at the other side to the respective remainder of the portions of 10 and 11);
[claim 11 (from 10)] wherein the first face plate, the first elongated member, and the first connection element are integrally manufactured as a single piece, and the second face plate, the second elongated member, and the second connection element are integrally manufactured as a single piece (e.g., as shown in Figs. 1 and 3, and as disclosed).
Regarding claim 21, Martin substantially discloses applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention (except for the limitations shown in italics and grayed-out) including:
a first elongated member (e.g., 11) having a proximal end and a longitudinally opposite distal end;
a second elongated member (e.g., 12) having a proximal end and a longitudinally opposite distal end, the second elongated member being joined (e.g., at 14) to the first elongated member such that the first and second elongated members are pivotable about a laterally extending pivot axis relative to each other;
a first face plate (e.g., 15) attached to the distal end of the first elongated member, the first face plate being oriented substantially perpendicular to a longitudinal axis of the first elongated member (e.g., as shown in Fig. 1), the first face plate having a first side, a laterally opposite second side, and a central portion laterally between the first and second sides, the central portion of the first face plate intersecting the longitudinal axis of the first elongated member;
a second face plate (e.g., 24) attached to the distal end of the second elongated member, the second face plate being oriented substantially perpendicular to a longitudinal axis of the second elongated member (e.g., as shown in Fig. 1), the second face plate having a first side, a laterally opposite second side, and a central portion laterally between the first and second sides, the central portion of the second face plate intersecting the longitudinal axis of the second elongated member,
in a closed position of the electrical cable stripping and cutting tool, the first side of the first face plate abutting the first side of the second face plate, and the second side of the first face plate abutting the second side of the second face plate (e.g., see Fig. 3),
the first and second face plates mirroring one another, each of the first and second face plates being configured to be selectively pivoted toward the other of the first and second face plates and into the closed position (e.g., see Figs. 1, 2; see col. 2, lines 13-17);
at least one first side pair of cutting members (e.g., 20, 27) formed on the first side of the first and second face plates; and
at least one second side pair of cutting members formed on the second side of the first and second face plates, the at least one second side pair of cutting members being configured to cut through an outer sheath of an electrical cable having a different sheath dimension than an outer sheath of an electrical cable that the at least one first side pair of cutting members are configured to cut through;
wherein the central portions of the first and second face plates are free from cutting members.
That is, Martin discloses a wire stripper having only one pair of cutting members on the face plates that is located at the center thereof, and thus Martin lacks additional pairs of cutting members on the face plates such that, rather than or in addition to the one pair of cutting members in the center of the face plates, additional pairs of cutting members are provided on both sides of the face plates as follows:
[from claim 1] at least one second side pair of cutting members formed on the second side of the first and second face plates, each of the at least one second side pair of cutting members having an arcuate cutting surface presented toward the other arcuate cutting surface of the at least one second side pair of cutting members;
wherein the central portions of the first and second face plate are free from arcuate cutting surfaces; and
wherein the arcuate cutting surfaces of the at least one first side pair of cutting members being shaped and dimensioned to cut through an outer sheath of an electrical cable having a different sheath dimension than an outer sheath of an electrical cable that the arcuate cutting surfaces of the at least one second side pair of cutting members are shaped and dimensioned to cut through;
[from claim 2] a second pair of cutting members formed on the first side of the first and second face plates, each of the second pair of cutting members having an arcuate cutting surface presented toward the other arcuate cutting surface of the second pair of cutting members, the arcuate cutting surfaces of the second pair of cutting members being shaped and dimensioned to cut through an outer sheath of an electrical cable having a second sheath dimension without cutting the electrical conductor within the outer sheath;
[claim 3 (from 2)] wherein the at least one second side pair of cutting members includes
a third pair of cutting members formed on the second side of the first and second face plates, each of the third pair of cutting members having an arcuate cutting surface presented toward the other arcuate cutting surface of the third pair of cutting members, the arcuate cutting surfaces of the third pair of cutting members being shaped and dimensioned to cut through an outer sheath of an electrical cable having a third sheath dimension without cutting the electrical conductor within the outer sheath, the third sheath dimension being different than each of the first and second sheath dimensions, and
a fourth pair of cutting members formed on the second side of the first and second face plates, each of the fourth pair of cutting members having an arcuate cutting surface presented toward the other arcuate cutting surface of the fourth pair of cutting members, the arcuate cutting surfaces of the fourth pair of cutting members being shaped and dimensioned to cut through an outer sheath of an electrical cable having a fourth sheath dimension without cutting the electrical conductor within the outer sheath, the third sheath dimension being different than each of the first, second and third sheath dimensions;
[from claim 6] wherein the at least one first side pair of cutting members includes a plurality of first side pairs of cutting members;
[claim 7 (from 6)] wherein the at least one second side pair of cutting members includes a plurality of second side pairs of cutting members, the dimensions of any one of the second side pairs of cutting members being larger than the dimensions of any other of the second side pairs of cutting members that are closer in the lateral direction to the first side of the first and second face plates, the dimensions of each of the plurality of second side pairs of cutting members being larger than the dimensions of each of the plurality of first side pairs of cutting members.
[from claim 8] each of the at least one first side pair of cutting members having the arcuate cutting surface oriented lateral to the longitudinal axis of the first elongated member and the longitudinal axis of the second elongated member;
[claim 9 (from 8)] wherein one of the at least one second side pair of cutting members is formed on one of the first and second face plates, the other of the at least one second side pair of cutting members being formed on the other of the first and second face plates, each of the at least one second side pair of cutting members having the arcuate cutting surface oriented lateral to the longitudinal axis of the first elongated member and the longitudinal axis of the second elongated member, the arcuate cutting surfaces of the at least one second side pair of cutting members moving toward one another upon pivotal movement of the first and second elongated members about the pivot axis relative to each other such that the proximal end of the first elongated member and the proximal end of the second elongated member move toward one another as the electrical cable stripping and cutting tool is moving toward the closed position;
[from claim 21] at least one second side pair of cutting members formed on the second side of the first and second face plates, the at least one second side pair of cutting members being configured to cut through an outer sheath of an electrical cable having a different sheath dimension than an outer sheath of an electrical cable that the at least one first side pair of cutting members are configured to cut through;
wherein the central portions of the first and second face plates are free from cutting members.
Courtney discloses a wire stripper that includes one pair of cutting members at the center of the face plates, and additionally discloses/teaches additional transversely spaced pairs of cutting members, each pair located at a respective one of the first and second sides of the face plates. Courtney further teaches that each of the pairs of cutting members are graduated in size so as to be accommodated to a number of conductors of different diameters (e.g., see lines 49-81). Additionally, FP ‘929 discloses an alternative face plate configuration in which, rather than three pairs of cutting members as in Courtney, there are four pairs of cutting members (e.g., 10, 11) that decrease in size from one side of the plates to the other as shown in Fig. 1, wherein providing an even number of cutting members, namely four as disclosed in FP ‘929 results in central portions of the face plates being free from cutting members. Therefore, it would have been obvious to one having ordinary skill in the art, in view of the prior art taken as a whole, to provide such additional pairs of cutting members, including first through fourth side pairs of cutting members with central portions that are free from cutting members, on the face plates of Martin to gain the benefits including versatility of stripping different sized wires as well as other benefits taught by Courtney and FP ‘929.
Regarding claims 4 and 5, Martin as modified by Courtney and FP ‘929 substantially teaches applicant’s claimed invention, and specifically discloses an apparatus with almost every structural limitation of applicant’s claimed invention but lacks fifth and sixth pairs of cutting members as follows:
[claim 4 (from 3)] wherein the at least one first side pair of cutting members further includes
a fifth pair of cutting members formed on the first side of the first and second face plates, each of the fifth pair of cutting members having an arcuate cutting surface presented toward the arcuate other cutting surface of the fifth pair of cutting members, the arcuate cutting surfaces of the fifth pair of cutting members being shaped and dimensioned to cut through an outer sheath of an electrical cable having a fifth sheath dimension without cutting the electrical conductor within the outer sheath, the fifth sheath dimension being larger than the second sheath dimension, the second sheath dimension being larger than the first sheath dimension;
[claim 5 (from 4)] wherein the at least one second side pair of cutting members further includes
a sixth pair of cutting members formed on the second side of the first and second face plates, each of the sixth pair of cutting members having an arcuate cutting surface presented toward the other arcuate cutting surface of the sixth pair of cutting members, the arcuate cutting surfaces of the sixth pair of cutting members being shaped and dimensioned to cut through an outer sheath of an electrical cable having a sixth sheath dimension without cutting the electrical conductor within the outer sheath, the sixth sheath dimension being larger than the fourth sheath dimension, the fourth sheath dimension being larger than the third sheath dimension, the third sheath dimension being greater than the fifth sheath dimension;
However, it is respectfully submitted that it would have been obvious to one having ordinary skill in the art to provide substantially any number of such cutting members on such an apparatus/tool for the various well known benefits including providing a more universal apparatus/tool to facilitate the stripping of cables with a larger variety of diameters (i.e., cable sizes) by thus making the apparatus/tool useful on a larger variety of cable sizes, which among other advantages, reduces the need to carry or otherwise keep additional tools to operate on such additional cable sizes. Therefore, it would have been obvious to one having ordinary skill in the art to provide additional such cutting members, including fifth and sixth pairs of such cutting members, on the first and second sides of the face plates and in any desired arrangement on the face plates of the modified Martin to gain the benefits including that/those described above.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection, particularly since the rejection no longer relies on Courtney, pn 1,131,473 (i.e. the ‘473 patent), wherein French Publication 1.497.929 has been provided to address the newly-added limitation “wherein the central portions of the first and second face plates are free from arcuate cutting surfaces” as now set forth in independent claims 1 and 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
August 31, 2022